Order, Supreme Court, New York County (Barbara R. Kapnick, J), entered March 31, 2006, which granted third-party defendant’s motion for summary judgment dismissing the complaint and the third-party complaint, denied defendant and third-party plaintiffs motion for summary judgment, and denied plaintiffs cross motion for partial summary judgment against defendant and third-party plaintiff, unanimously affirmed, without costs.
This action involves insurance under a consignment agreement. The court construed the plain and ordinary meaning of the unambiguous terms and conditions of the agreement (see United States Fid. & Guar. Co. v Annunziata, 67 NY2d 229, 232 [1986]), and properly determined that third-party defendant’s insurance policy from Underwriters at Lloyd’s, covering property of customers while in the company’s care, custody or *328control, provided the necessary coverage called for in the agreement. It should be noted that plaintiffs cause of action against Phillips de Pury & Luxembourg did not include any claim of negligence, merely breach of contract.
Summary judgment was properly denied to both plaintiff and defendant Chubb Indemnity Insurance Company, plaintiffs all-risk insurer, in connection with plaintiffs claim under the policy because of questions of fact as to the cause of the damage to the subject painting (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
We have considered the parties’ remaining arguments for affirmative relief and find them without merit. Concur—Sullivan, J.P., Buckley, Gonzalez, Sweeny and Kavanagh, JJ.